                     UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION

                                 No. 5:19-CR-04-1-BO

UNITED STATES OF AMERICA                 )
                                         )
              v.                         )     MOTION IN LIMINE
                                         )
RAUL AYALA JR.                           )

                     GOVERNMENT’S MOTIONS IN LIMINE

        NOW comes the United States of America, by and through the United States

Attorney for the Eastern District of North Carolina, and moves in limine to admit the

following three pieces of evidence at trial:

     1. the trade inscriptions affixed to defendant's computer and electronic
        devices as self-authenticating and admissible at trial;

     2. the facts and circumstances surrounding several sexually-explicit
        polaroid photographs of prepubescent boys that the defendant himself
        produced and possessed; and

     3. the statements that led to the investigation of the defendant, namely,
        L.H.’s conversations with his parents about the defendant’s abuse.

I.      Trade Inscriptions Are Admissible Because they are Self
        Authenticating, Not Hearsay, and, in Any Event, Subject to the
        Residual Hearsay Exception.

        The defendant has declined to stipulate to anything during the trial, including

the fact that the computer equipment that the defendant used to create child sex

abuse materials was not manufactured in North Carolina, notwithstanding that

these items themselves state they were manufactured in various foreign countries.

The United States is unaware of any non-frivolous argument that these items were

manufactured in North Carolina, especially given that the United States is unaware


                                      1 60 Filed 06/10/20 Page 1 of 14
          Case 5:19-cr-00004-BO Document
that any of these companies even have manufacturing facilities in North Carolina.

Consequently, at trial, the United States will need to introduce evidence related to

“interstate nexus” with respect to all three counts.       For Counts Two and Three,

specifically, the United States will need to prove that the child sex abuse images were

“produced using materials that have been mailed, shipped and transported in and

affecting interstate and foreign commerce.” The United States will seek to admit the

following items of electronic media:

   1. Seagate Barracuda 80GB Hard Drive, Made in China trade
      inscription;

   2. HGST 1TB Hard Drive, Made in China trade inscription;

   3. Western Digital WD3200 320GB Hard Drive, Made in Malaysia trade
      inscription;

   4. Western Digital Scorpio Black 250GB Hard Drive, Made in Thailand
      trade inscription;

   5. Western Digital WD10EZEX 1TB Hard Drive, Made in Thailand
      trade inscription;

   6. Seagate Momentous 80GB Hard Drive, Made in China trade
      inscription;

   7. Dell Inspiron 15 with Western Digital WD10JPVX, 1TB Hard Drive,
      Made in China trade inscription.

The Defendant was provided with notice and information regarding these items in

discovery on March 5, 2019.

      To avoid wasting the court’s trial time and the financial expense to the United

States of calling several out-of-state witnesses to establish a fact that is not in serious

dispute, the United States will seek to offer the trade inscriptions pursuant to Fed.

R. Evid 902(7) and 807 to establish that the items were manufactured outside the


                                     2 60 Filed 06/10/20 Page 2 of 14
         Case 5:19-cr-00004-BO Document
State of North Carolina.

      Ordinarily, evidence must be authenticated by extrinsic evidence as a

condition precedent to admission. Fed.R.Evid. 901(a). However, Federal Rule of

Evidence 902 lists “items of evidence [that] are self-authenticating; they require no

extrinsic evidence of authenticity in order to be admitted.” Id.; see United States v.

Howard-Arias, 679 F.2d 363, 366 (4th Cir. 1982) (holding that, under the Federal

Rules of Evidence, the possibility of fraud, forgery and mis-attribution of certain

documents or items is so slight that general requirement of authentication by

extrinsic evidence called for by F.R.E. 901 is dispensed with.) One category of self-

authenticating evidence covers “Trade Inscriptions and the Like.” Fed. R.

Evid. 902(7). This refers to “[a]n inscription, sign, tag, or label purporting to have

been affixed in the course of business and indicating origin, ownership, or

control.” Id.

      There are two steps to the analysis of whether a trade inscription is admissible

pursuant to Fed. R. Evid. 902(7); authenticity and hearsay. “The authenticity step

is easy.” United States v. Scott, 2014 WL 2808802, at *3 (E.D. Va. June 20, 2014);

quoting United States v. Brown, 2009 WL 2090193, at *11 (S.D. Ind. July 13, 2009).

See also United States v. Burdulis, 753 F.3d 255, 263 (1st Cir. 2014) (holding that

“under the federal rules of evidence trade inscriptions are self-authenticating,

Fed.R.Evid. 902(7), meaning they ‘require no extrinsic evidence of authenticity in

order to be admitted,’”) (quoting Fed.R.Evid. 902); United States v. Saguil, 600 F.

App’x 945, 946-47 (5th Cir. 2015), (holding, in a child pornography production case,

that the manufacturer’s inscription statement “Made in Japan” affixed to the bottom


                                    3 60 Filed 06/10/20 Page 3 of 14
        Case 5:19-cr-00004-BO Document
of a Sony video camera was self-authenticating.) Similarly, here, the inscriptions

were applied to the items in the course of business, and they indicate origin of the

respective device. They thus fall within Rule 902(7).

        In addition, the inscriptions are not hearsay.    Hearsay is an out of court

statement offered to prove the truth of the matter asserted in the statement. Fed. R.

Evid. 801(c). A “statement” is defined as “a person's oral assertion, written assertion,

or nonverbal conduct, if the person intended it as an assertion.” Fed. R. Evid. 801(a).

As a general rule, hearsay is not admissible, Fed. R. Evid. 802, although there are

numerous exceptions that allow for the admission of certain types of hearsay, see Fed.

R. Evid. 803–807.

        Here, the inscriptions are not “statements,” and are therefore not hearsay. “It

makes much more sense to think of a ‘Made in China’ inscription on a product (in all

likelihood the result of a mechanical, assembly-line mold) as circumstantial evidence

that it was indeed made in that country, not as a statement made by the company

that is subject to hearsay rules.” Scott, 2014 WL 2808802, at *3 (admitting a trade

inscription on a computer in a child pornography case because the trade inscription

was not a “statement”). At least three Circuit Courts of Appeal have similarly held

that trade inscriptions were not hearsay. See United States v. Koch, 625 F.3d 470,

480 (8th Cir. 2010); United States v. Thody, 978 F.2d 625, 630–31 (10th Cir. 1992);

United States v. Alvarez, 972 F.2d 1000, 1004 (9th Cir. 1992).

        But even if the inscriptions were “statements” under Fed. R. Evid. 801(a),

which they are not, the residual exception applies here. Fed. R. Evid. 807 states

that:


                                      4 60 Filed 06/10/20 Page 4 of 14
          Case 5:19-cr-00004-BO Document
      (a) In General. Under the following circumstances, a hearsay statement
      is not excluded by the rule against hearsay even if the statement is not
      specifically covered by a hearsay exception in Rule 803 or 804:

             (1) the statement has equivalent circumstantial guarantees of
             trustworthiness;

             (2) it is offered as evidence of a material fact;

             (3) it is more probative on the point for which it is offered than
             any other evidence that the proponent can obtain through
             reasonable efforts; and

             (4) admitting it will best serve the purposes of these rules and the
             interests of justice.

      (b) Notice. The statement is admissible only if, before the trial or
      hearing, the proponent gives an adverse party reasonable notice of the
      intent to offer the statement and its particulars, including the
      declarant's name and address, so that the party has a fair opportunity
      to meet it.

Fed. R. Evid. 807.

      Here, all of these factors weigh in favor of applying the residual exception.

Several courts have admitted similar trade inscriptions pursuant to the “residual”

hearsay exception under Fed. R. Evid. 807.         See Scott, 2014 WL 2808802 at 4

(holding that “Made in China” and “Made in Korea” inscriptions on cellphones and a

memory card were also admissible under Rule 807); See United States v. Burdulis,

753 F.3d 255, 263 (1st Cir. 2014) (holding in child pornography case that “Made in

China” inscription on thumb drive was self-authenticating under F.R.E. 902(7) and

admissible under F.R.E. 807; court noted that “[c]ommon sense, too, suggests a low

probability that someone would stamp ‘Made in China’ on a device made in the United

States and presumably marketed here”); United States v. Saguil, 600 F. App’x 945,

946-47 (5th Cir. 2015) (holding, in child pornography production case, that a


                                    5 60 Filed 06/10/20 Page 5 of 14
        Case 5:19-cr-00004-BO Document
manufacturer’s inscription “Made in Japan” on a Sony video camera was properly

admitted under F.R.E. 807); United States v. Pina, 190 F. Supp. 3d 748, 751 (S.D.

Ohio 2016) (holding, in a child pornography that a country of origin label was

admissible under F.R.E. 807); United States v. Brown, 2009 WL 2090193 (S.D. Ind.

July 13, 2009); Saguil, 600 F. App’x 945 (“the manufacturer’s inscription would be

sufficient to show the requisite nexus with interstate commerce.”)       The United

States thus moves in limine to admit the trade inscriptions to conclusively prove the

interstate nexus prong without presenting other evidence or testimony on the

“interstate nexus” element.

II.   The Defendant’s Sexual Abuse of the Boys in the Pornographic
      Polaroid Pictures he Produced and Possessed, and the Facts and
      Circumstances Surrounding his Creation of the Images are Relevant
      and Admissible for Several Reasons.

      A.     The Facts Related to the Defendant’s Molestation of Other Young Boys
             in the Child Pornography he Produced and Possessed.

      This case involves multiple victims.     Counts One and Two relate to one

specific victim – the defendant’s grandson – whom the defendant sexually abused

multiple times, and of whom he produced child pornography. The United States

briefed the basic facts related to those counts in its previous opposition to the

defendant’s motion in limine to exclude the defendant’s abuse of his grandson, and

hereby incorporates those facts. D.E. 42. The Court, in its previous ruling, denied

the defendant’s motion in limine and held that the defendant’s prior abuse of his

grandson, to include sexual molestation, is relevant to show the defendant’s intent

with respect to the pornographic images he produced of his grandson. D.E. 48

      But the defendant molested many other children too.           Count Three –


                                    6 60 Filed 06/10/20 Page 6 of 14
        Case 5:19-cr-00004-BO Document
Possession of Child Pornography – involves the defendant’s possession of

pornographic images of multiple other boys whom the defendant sexually abused. In

short, the evidence at trial will show that the defendant engaged in a pattern of

manipulating and “grooming” male children to be comfortable with sexual contact,

and specifically, male-on-male, adult-on-child sexual contact. The defendant would

provide alcohol and other benefits to his victims and their families, and would

eventually engage in repeated sexual abuse of the victims. That abuse included, but

was not limited to, creating sexually-explicit polaroid pictures of the victims, which

were “trophies” that documented the abuse. The defendant kept these “trophies” in

a briefcase in his attic that was suspended by a pulley system for easy access.

Although the defendant’s abuse of these victims dates back to the 1960s, his crime in

this case – his possession of those images – is a continuing offense. In other words,

this is not “other uncharged conduct” – the victims’ stories are encompassed by the

Possession of Child Pornography charge in Count Three.

      B.     The Defendant’s Abuse, and Photographs, of R.W.

      Although the United States intends to show pornographic polaroids of multiple

child victims, the United States seeks to introduce testimony of only one particular

victim from the polaroids – R.W. R.W. will testify that the defendant introduced him

to alcohol when R.W. was 10 years old – nearly the same age as the defendant’s

grandson during the defendant’s abuse in this case. After he began to provide R.W.

with alcohol, the defendant soon began sexually abusing R.W. The Defendant and

R.W. would sleep in the same bed together, and the defendant molested R.W. so

frequently between the ages of 10 and 13 that R.W.’s penis was sore from the fondling.


                                    7 60 Filed 06/10/20 Page 7 of 14
        Case 5:19-cr-00004-BO Document
On occasions, the defendant would provide R.W. with excessive amounts of alcohol,

R.W. would pass out, and then wake up sticky. The defendant took R.W. on camping

trips and would film R.W. having sex with girls from R.W.’s school, and also with

women who were the defendant’s age. The defendant met other boys through R.W.

and molested them too.     The defendant would target boys whose families were

financially strapped, and he would manipulate the victims by providing help to their

parents. Between the ages of 10 and 13, the defendant took R.W. to Panama City

nearly every weekend where the two would stay in motels and the defendant would

sexually abuse R.W.

      The defendant produced and possessed pictures of R.W.’s abuse. R.W. will

identify himself in a number of nude, sexually-explicit polaroid photographs to which

the defendant had easy access, including one image in which R.W. is nude, lying on a

bed with an erect penis, holding a dog’s nose and mouth close to his genitalia. To

the extent necessary, the United States also intends to present other evidence and

documents to corroborate R.W.’s testimony.

      C.     The Background of the Polaroid Pictures the Defendant Created and
             Possessed are Relevant and Admissible as Direct Proof of Multiple
             Elements of the Offenses with which he’s Charged, and Under Fed. R.
             Evid. 404(b), 414, and 403.

      The United States already briefed this issue at length in its previous opposition

to the defendant’s prior Motion in Limine, so we will not repeat those arguments at

length here. The Court should reach the same outcome. Nevertheless, the position

is briefly summarized as follows.

      The first element the United States must prove with respect to Count 3 –

Possession of Child Pornography – is that “the defendant knowingly possessed an

                                    8 60 Filed 06/10/20 Page 8 of 14
        Case 5:19-cr-00004-BO Document
item or items that contains an image of child pornography.” That will require,

with respect to R.W., the United States to establish that the image depicts a

“lascivious exhibition of [R.W.’s] genitals.” To prove an image depicts a “lascivious

exhibition of [R.W.’s] genitals,” the court will likely instruct the jury on the “Dost”

factors. United States v. Dost, 636 F. Supp. 828, 832 (S.D. Cal. 1986) (announcing

six factors to help the trier of fact determine whether an image was lascivious). The

final Dost factor is “whether the visual depiction is intended or designed to elicit

a sexual response in the viewer.”

      Here, the Court should admit the story of how the defendant sexually abused

R.W. as a boy, and the story behind the photo, for several reasons. First, it is directly

relevant to prove that the image was “intended or designed to elicit a sexual response

in the viewer.” The defendant will likely contest his intent in creating the image,

claiming they were harmless and innocent pictures of naked boys. But the pictures

have stories behind them that are critical to a jury’s understanding of whether they

were “intended or designed to elicit a sexual response in the viewer.”

      Although an open question in the Fourth Circuit Court of Appeals, numerous

other Courts that have addressed the question have held that the context of the image

matters – especially when the defendant’s narrative relies on the lack of context. See

e.g. United States v. Larkin, 629 F.3d 177, 183-184 (3d Cir. 2010) (considering the fact

that the defendant had sent the images over the Internet to other pedophiles); United

States v. Brown, 579 F.3d 672, 682-83 (6th Cir. 2009) (considering the circumstances

of production of the images and other contemporaneous images of same victim);

United States v. Overton, 573 F.3d 679, 689 (9th Cir. 2009) (considering the


                                     9 60 Filed 06/10/20 Page 9 of 14
         Case 5:19-cr-00004-BO Document
circumstances of production of the images); United States v. Wallenfang, 568 F.3d

649, 659 (8th Cir. 2009) (considering the recipients of produced images). “Ignoring

the contextual evidence construes the statute too narrowly as it inevitably fails to

capture behavior that is ‘intended’ to exploit children.” Brown, 579 F.3d at 683.

      Second, the defendant’s abuse of R.W. is relevant, pursuant to Fed. R. Evid.

404(b), to show the defendant’s knowledge, and his sexual interest in children. The

United States must prove that the defendant knowingly possessed child pornography.

The defendant’s personal abuse of R.W. as a boy make it much more likely not only

that he knew he possessed the polaroids, but also that he knew the polaroid was child

pornography (i.e. intended or designed to elicit a sexual response in the viewer”).

Third, for similar reasons, the defendant’s prior abuse of R.W. is relevant under Fed.

R. Evid. 414 for any relevant purpose. That Rule expressly contemplates a situation

like this: “[i]n a criminal case in which a defendant is accused of child molestation,

the court may admit evidence that the defendant committed any other child

molestation. The evidence may be considered on any matter to which it is relevant.”

Id. So the abuse of R.W. is not only relevant to prove one of the Dost factors, and to

prove the defendant’s knowledge and intent with respect to the possession of child

pornography, but it is relevant under Rule 414 for any purpose.

      But the defendant’s sexual abuse of R.W. is also relevant and admissible not

just with respect to Count Three. It is also relevant and admissible to prove the

defendant’s knowledge, intent, and for any other purpose, with respect to Counts One

and Two. Specifically, Rules 404(b) and 414 provide that, subject to Fed. R. Evid.

403, a defendant’s prior child molestation is admissible to prove a defendant’s


                                    1060 Filed 06/10/20 Page 10 of 14
        Case 5:19-cr-00004-BO Document
knowledge and intent (under 404(b)), and “any matter to which it is relevant” (under

414). Here, the defendant appears to contest that he knew the images he produced

and possessed of his grandson were “child pornography,” as opposed to innocent and

harmless “beach/bathroom” pictures of his grandson. He will attempt, by omission,

to leave the jury with the misimpression that he is not sexually attracted to little

boys. The abuse of R.W. is especially relevant to rebut that defense because it shows

that the defendant has a sexual interest in children, and specifically a sexual interest

in R.W. as a boy.

      Upon determining that the evidence is otherwise relevant for one of the above

purposes, the Court must then engage in a Fed. R. Evid. 403 balancing analysis.

That Rule provides that “[t]he court may exclude relevant evidence if its probative

value is substantially outweighed by a danger of one or more of the following: unfair

prejudice, confusing the issues, misleading the jury, undue delay, wasting time, or

needlessly presenting cumulative evidence.” Id. Here, the probative value is high,

and the potential for unfair prejudice is minimal.       The probative value is high

because (1) the evidence is directly relevant to an element of this offense, (2) the

evidence relates to a victim encompassed by a charge in the indictment (as opposed

to some other collateral matter), and (3) the defendant is likely to raise a defense –

knowledge/intent, and the Dost factors – to which this evidence directly relates.

      By contrast, the danger for unfair prejudice here is low. First, the evidence

relates to charged, as opposed to uncharged conduct. Moreover, this is apples-to-

apples evidence, not apples-to-oranges. Specifically, this is sexual-abuse-of-a-minor

evidence in a sexual-abuse-of-a-minor case. This is not, for example, sexual-abuse-


                                    1160 Filed 06/10/20 Page 11 of 14
        Case 5:19-cr-00004-BO Document
of-a-minor evidence in a fraud or illegal drug case. The jury will already see that the

defendant has sexually abused his grandson and has personally photographed

numerous other nude boys. Hearing the untold story of one victim whose life the

defendant ruined is not “unfair.” In fact, if anything, it would be “unfair” to allow

the jury to be given the misimpression, by omission, that the defendant had no sexual

interest in children and that the images were “innocent,” when the defendant has

been sexually abusing boys as early as the 1960s. It would be unfair for the jury not

to know at least one victim’s story – a victim for whom the defendant is on trial in

this case.

       For those reasons, and for the reasons and authority cited in the United States’

previous response to the defendant’s Motion in Limine, the evidence related to the

defendant’s prior sexual abuse of R.W. is relevant and admissible.

III.   The Statements that Led to the Investigation of the Defendant are
       Admissible Non-Hearsay.

       “‘Hearsay’ means a statement that: (1) the declarant does not make while

testifying at the current trial or hearing; and (2) a party offers in evidence to prove

the truth of the matter asserted in the statement.”            Fed. R. Evid. 801(c).

Statements not offered for the truth of the matter, but offered instead to explain why

someone did or said something are non-hearsay. United States v. Love, 767 F.2d

1052, 1063-64 (4th Cir. 1985) (agent may testify about statements made by other

officers which led him to arrest defendant as they were offered to explain the

testifying agent's actions, not for their truth). Here, the United States anticipates

that L.H.’s mother would testify that L.H. told her about his grandfather’s abuse, and

that she contacted Cary Police Department as a result of L.H.’s statements. This is

                                    1260 Filed 06/10/20 Page 12 of 14
        Case 5:19-cr-00004-BO Document
integral part of the story because it shows how the abuse was first discovered, and

why the law enforcement officers did what they did. It is not offered for the truth of

the matter – indeed, the defendant himself has admitted to the abuse of his grandson.

The United States seeks to admit L.H.’s statement solely for the non-hearsay purpose

of explaining why L.H.’s mother called the Cary Police, and why the Cary Police

obtained and executed a search warrant at the defendant’s house.

                                  CONCLUSION

      For the preceding reasons, the United States moves in limine to admit (1) the

trade inscriptions on the defendant’s devices for the purpose of establishing the

interstate nexus element, (2) the story behind the pictures that the defendant

produced and possessed of R.W. when he was a boy, and (3) L.H.’s statements to his

mother about his grandfather’s abuse, for the purpose of explaining why L.H.’s

mother called the police.

      Respectfully submitted, this the 10th day of June, 2020.


                                       ROBERT J. HIGDON, JR.
                                       United States Attorney


                                 BY: /s/ Charles D. Schmitz
                                      CHARLES D. SCHMITZ
                                      Trial Attorney
                                      Criminal Division
                                      United States Department of Justice
                                      1400 New York Avenue, Ste. 600
                                      Washington, DC 20005
                                      E-mail: Charles.Schmitz2@usdoj.gov
                                      Telephone: 202-598-8067
                                      CT Bar NO. 429457




                                    1360 Filed 06/10/20 Page 13 of 14
        Case 5:19-cr-00004-BO Document
                               CERTIFICATE OF SERVICE

       I hereby certify that I have this date, June 10, 2020, served a copy of the foregoing
document upon the Defendant in this action either electronically or by placing a copy of same in
the United States mail, postage prepaid, and addressed to counsel for Defendant as follows:

Attorney for Defendant:
Katherine Shea
Assistant Public Defender
Attorney for Defendant




                                     BY: /s/ Charles D. Schmitz
                                          CHARLES D. SCHMITZ
                                          Trial Attorney
                                          Criminal Division
                                          United States Department of Justice
                                          1400 New York Avenue, Ste. 600
                                          Washington, DC 20005
                                          E-mail: Charles.Schmitz2@usdoj.gov
                                          Telephone: 202-598-8067
                                          CT Bar NO. 429457




                                     1460 Filed 06/10/20 Page 14 of 14
         Case 5:19-cr-00004-BO Document
